Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Allowance is in response to an AFCP 2.0 filing on 3 August 2021.
Upon entry of the AFCP 2.0 amendments, Claims 1-5 and 7-21 are pending. Claims 1 and 11 are independent.  Most of the Claims have been amended.  Claim 21 is new and depends from 11.
This Application was published as U.S. 2019/0311718.
Apparent potential priority 5 April 2018.
AFCP 2.0 amendments are entered and the pending Claims allowed.	

Response to Amendments and Arguments
As for 112(f) interpretations, Applicant has removed the “virtual assistant module” from all of the Claims and has replaced it with the “context controller” which was not interpreted under 112(f).  Accordingly, the 35 U.S.C. 112(f) interpretation is no longer applied to any of the claimed limitations.  The replacing of the “virtual assistant module” by the “context controller” does find support in the Specification, e.g., at “[0028] …Information relating to the direction of the target audio source 110 and distance away from the voice-interaction device 105 may be provided to the context controller 134, which monitors the user location and activity and adaptively configures the operation of the voice-interaction device 105 in accordance with a current context of use.” Or at “[0029] … In one embodiment, the context controller 134 is operable to monitor audio 

As for 103 rejections, Applicant has canceled Claim 6 and included the substance in the independent Claims 1 and 11.  See Response 9.
The amended independent Claims 1 and 11 provide:
1. A voice-interaction device comprising: 
a plurality of input and output components configured to facilitate interaction between the voice-interaction device and a target user, the plurality of input and output components comprising:
a microphone configured to sense sound and generate an audio input signal; 
a speaker configured to output an audio signal to the target user; and 
input component circuitry configured to sense at least one non-audible interaction from the target user; 
a context controller configured to: 
monitor the plurality of input and output components; and 
determine a current use context based on monitoring the plurality of input and output components, wherein determining the current use context comprises estimating a distance between the target user and the voice-interaction device based at least in part on audio originating from the target user and sensed by the microphone of the voice-interaction device; 
facilitate voice communications between the voice-interaction device and the target user; and 

	a display configured to present visual content to the target user; 
wherein the context controller is further configured to adjust a frame rate of video content presented on the display based on the current use context, and
wherein adjusting the frame rate comprises decreasing the frame rate of the video content based at least in part on the estimated distance between the target user and the voice-interaction device being greater than a predetermined distance.

11. A method comprising: 
monitoring communications between a voice-interaction device and a target user using a plurality of input and output components of the voice-interaction device, wherein one of the plurality of output components comprises a display configured to present visual content to the target user, and wherein one of the plurality of input components comprises a microphone configured to sense sound;
determining, by a context controller of the voice-interaction device, a current use context of the voice-interaction device based on the monitored communications of the plurality of input and output components, wherein the determining the current use context comprises estimating a distance between the target user and the voice-interaction device based at least in part on audio originating from the target user and sensed by the microphone of the voice-interaction device; and 
adapting a frame rate of visual content being output through the display based on the current use context, wherein the adapting the frame rate comprises decreasing the 

The phrase “frame rate” occurs once in the Specification at [0023] of published Application.  This “frame rate” is interpreted as playback speed of the video.  For support in the art for such an interpretation, see, for example, Gilson US 20170054822 at [0069].

Claims 1 and 11 are amended with two additions that result from canceling Claim 6 and including the previously existing language are to the effect that the frame rate is decreased when the distance as measured by the voice interaction method by the use of the microphone is greater/farther than a predetermined distance.
Applicant argues that “Kang’s context information merely includes a ‘residence location.’”
In Reply:
First:  Kang includes “a residence location” and also “a location of the electronic device.”  See Kang: “6. The electronic device of claim 1, wherein the context information includes at least one of an age of the user, a gender of the user, an occupation of the user, a friend of the user, a residence location of the user, a nationality of the user, a hobby of the user, an interest of the user, a location of the electronic device, a size of the display, a resolution of the display, and a frame rate of the display.”  See also: “[0144] … The location manager 1550 may manage location information about an electronic device. The graphic manager 1551 may manage a graphic effect that is provided to a user, or manage a user interface relevant thereto….”
HOWEVER, the “location of the electronic device” is not taught in Kang to be a location that is variable and is being dynamically measured.  
Second: The primary reference Scott is the formidable reference that needed to be addressed and was mapped to all of Claim 6 except for the “decrease in frame rate according to distance.”  Scott already teaches that Presence can be detected using a microphone:  “[0047] Presence sensing: The physical presence of people (i.e. people nearby the system) may be detected using sensors 132 like pyro-electric infrared sensors, passive infrared (PIR) sensors, microwave radar, microphones or cameras, and using techniques such as Doppler radar, radar using time-of-flight sensing, angle-of-arrival sensing inferred from one or more of Doppler radar or time-of-flight sensing, and so forth….”  Scott teaches that Distance, and/or proximity are detected although a microphone is not mentioned:  “[0050] … Distance and/or proximity can also be detected using ultrasonic detection, time-of-flight, radar, and/or other techniques….”
Scott, therefore, does not expressly state that “determining the current use context comprises estimating a distance between the target user and the voice-interaction device based at least in part on audio originating from the target user and sensed by the microphone of the voice-interaction device” in Claim 1 or “wherein the determining the current use context comprises estimating a distance between the target user and the voice-interaction device based at least in part on audio originating from the target user and sensed by the microphone of the voice-interaction device” in Claim 11.
Additionally, Scott, while quite comprehensive and close, and while modifying the display in many different ways such as “changing font size, graphics, colors, level of detail, contrasts and other aspects used for visualization,” does not teach measuring the distance of the user from the display device from the voice of the user as detected by the microphone of the display device or changing the frame rate of the image being displayed accordingly.
The current language of the independent Claims is, therefore, distinguished from Scott or Kang alone or in combination and Applicant correctly argues that Kang does not teach “wherein adjusting the frame rate comprises decreasing the frame rate of the video content based at least in part on the estimated distance between the target user and the voice-interaction device being greater than a predetermined distance” in Claim 1 or “wherein the adapting the frame rate comprises decreasing the frame rate of the visual content based at least in part on the estimated distance between the target user and the voice-interaction device being greater than a predetermined distance” in Claim 11.
Allowable Subject Matter
Pending Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular, the feature of estimating the distance of a user from the display device from the voice of the user and by use of a microphone of the display device and using the distance to adjust the frame rate of the video being displayed on the display device such that the frame rate slows down when the user is farther and speeds up as the user moves closer, as estimated from his voice being detected by the microphone, when considered in the context of the language of the independent Claims as a whole and including every limitation of each independent Claim was not found in the prior art.  While detecting the location of the user from his voice as picked up by a microphone is rather common in the art, the use of this location to vary the frame rate of a video being displayed requires that the microphone is associated in the same device as the display and that the user talks as he moves closer to or farther from the display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art of Record
The instant Application is directed to a virtual assistant method or device for receiving voice command/query from a user and responding to the user.  The modality, as speech or displayed, and other characteristics of the response take into account “a current use context” of the device.  The “current user context” is determined according to a variety of sensors such as cameras and microphones that track various parameters such as the location of the user, the direction of his gaze, his distance from the virtual assistant, and the volume of his voice as he utters the command/query and sets the volume of the output voice or adjust the size of the output elements on an output display.  
Scott (U.S. 2017/0289766), filed 13 December 2016 is the closest reference identified to date.  Additionally, Scott is quite close.  Scott teaches that the visual aspects of the displayed information (‘[0057] … other aspects used for visualization ….”) are changed according to distance and “frame rate” is just one type of visual aspect.  The cited Kang (U.S. 2018/0227607) is also close.
In addition to the art applied to the Claims during the prosecution of the instant Application, note Nakajima (U.S. 5255341) and Peana (U.S. 2016/0202758).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659